internal_revenue_service index no number release date cc dom psi 8-plr-119682-98 in re legend taxpayers dear this responds to your request for a ruling on behalf of taxpayers that amounts paid to taxpayers by a foreign wireless telephone service provider for roaming services as described below are not subject_to the communications excise_tax imposed by sec_4251 of the internal_revenue_code taxpayers provide domestic wireless telephone service taxpayers have entered into a roaming agreement with a foreign wireless telephone service provider fsp fsp operates exclusively outside of the united_states the roaming agreement allows fsp's customers to initiate calls while they are located in taxpayers' domestic_service areas using taxpayers' networks roaming services taxpayers charge fsp for the roaming services based upon the duration and location of each call taxpayers provide fsp with the call detail necessary for fsp to charge its customers for the calls fsp's customers pay the charges for the calls directly to fsp taxpayers have no service_contract or contact in any way with fsp's customers applicable law sec_4251 imposes a tax on amounts paid for three communications_services local_telephone_service as defined in sec_4252 toll_telephone_service as defined in sec_4252 and teletypewriter_exchange_service as defined in sec_4252 plr-119682-98 sec_4251 provides that the communications tax shall be paid_by the person paying for the service sec_4291 provides in part that every person receiving any payment for facilities and services on which tax is imposed upon the payor thereof shall collect the amount of the tax from the person making such payment revrul_74_570 1974_2_cb_363 holds that the tax imposed by sec_4251 does not apply to amounts paid_by one communications company to a second communications company for services provided to the subscriber of the first company and billed by the first company to the subscriber since the subscriber is billed for such services the subscriber is the person paying for the services accordingly the tax imposed by sec_4251 applies to the amounts paid_by the subscriber further since the first company is the person receiving payments for the services from the payor the subscriber within the meaning of sec_4291 that company is liable for collecting and remitting the tax ordinarily the communications tax applies to amounts paid_by the user of the service the ultimate consumer to its service provider thus as provided by revrul_74_570 in a situation where communications_services are sold by one communications company to a second communications company and then resold to a subscriber it is the subscriber that is the person paying for the communications_services accordingly it is the payment made by the ultimate subscribers here fsp's customers to which the tax on communications_services applies and amounts paid to taxpayers by fsp for roaming services as described above are not subject_to the communications excise_tax imposed by sec_4251 this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs special industries by richard a kocak chief branch
